Citation Nr: 0123269	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  00-07 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for a left leg 
disorder.  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
August 1963 to July 1967.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim of entitlement to service 
connection for a back condition, right leg condition, left 
leg condition, and arthritis.  In April 1999 the veteran 
filed a timely notice of disagreement.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 
(2000).  The RO subsequently provided the veteran a statement 
of the case and notification as to his appellate rights.  In 
April 2000 the veteran perfected his appeal, and the issues 
have been properly certified to the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 
20.302 (2000).  


FINDINGS OF FACT

1.  The competent medical evidence of record contains no 
current diagnosis of disease or disability of the back due to 
any incident or event of active military service. 

2.  The competent medical evidence of record contains no 
current diagnosis of disease or disability of the right leg 
due to any incident or event of active military service.


3.  The competent medical evidence of record contains no 
current diagnosis of disease or disability of the left leg 
due to any incident or event of active military service.

4.  The veteran was diagnosed in November 2000 with 
rheumatoid arthritis, and no competent medical evidence of 
record indicates the presence of arthritis in service or 
within one year after service, or any nexus between the 
present disability and any incident or event of active 
military service.  


CONCLUSIONS OF LAW

1.  The veteran has no current disability of the back that 
was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2000).

2.  The veteran has no current disability of the right leg 
that was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2000).

3.  The veteran has no current disability of the left leg 
that was either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2000).

4.  The veteran's arthritis was neither incurred in nor 
aggravated by active military service, nor may arthritis be 
presumed to have been incurred during his service.  38 
U.S.C.A. §§  1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that, three to four months before his 
discharge from active service, he began to experience pain in 
his back and both legs.  

The veteran's service medical records disclose no complaints 
of, treatment for, or diagnosis of any disease or disability 
of the back or either leg.  The veteran was afforded an 
"exit" examination in July 1999, which revealed a normal 
spinal and musculoskeletal system.  In addition, the veteran 
did not mention any aches, pains, or complications at that 
time.  According to the veteran's statements, he treated 
himself with aspirin and over the counter ointments.  

The veteran filed a claim seeking service connection for a 
back disorder, right and left leg disorder, and arthritis in 
September 1998.  In a letter dated in October 1998, the RO 
requested medical evidence of the veteran's claimed 
disorders.  The veteran called the RO in response to the 
letter in November 1998, at which time he indicated that he 
had no medical evidence to provide.  In April 1999 the RO 
issued a rating decision that denied the veteran's claims of 
entitlement to service connection.  

In August 2000 the veteran submitted several lay statements.  
The statements were written by friends and family of the 
veteran, each of whom reported that the veteran had suffered 
from various joint pains periodically over the years since 
his return from service.

The veteran also submitted, in November 2000, the statement 
of Dr. RNJ, who indicated that the veteran suffers from 
rheumatoid arthritis.  According to the physician's 
statement, it is "possible" that the veteran's rheumatoid 
arthritis was due to his service.  However, Dr. RNJ 
specifically noted that his opinion was based solely on the 
report of the veteran, whom he had only examined once.  The 
physician also acknowledged that there is "a significant 
genetic contribution, as well as environmental 
contributions" in the development of rheumatoid arthritis.  
He said it is "conceivable" that an environmental exposure 
during service might have precipated the disorder, but that 
it is unknown what environmental triggers can produce 
rheumatoid arthritis.

The veteran was afforded a personal hearing before a local 
Hearing Officer in April 2001.  According to the veteran's 
testimony, he began receiving treatment for pain in his back 
and legs approximately two or three months after discharge, 
at which time he was diagnosed with arthritis and advised to 
take aspirin to relieve the pain.  The veteran reported that, 
while he had attempted to obtain medical records of 
treatment, the treating physicians are now deceased, and the 
records are therefore unobtainable.  The veteran further 
testified that he was currently receiving treatment from Dr. 
RNJ, which consisted primarily of weekly shots.  The veteran 
denied that there were any additional medical records that 
needed to be obtained and considered by the RO.  

Legal Analysis

I.  Preliminary Matters

At the outset, the Board notes that recently enacted 
legislation, the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001), 
contains extensive provisions modifying procedures for the 
adjudication of all pending claims.  See generally Holliday 
v. Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new statute revises the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  

Other pertinent salient features of the VCAA are paraphrased 
below, and impose the following obligations upon the 
Secretary:

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application.  38 U.S.C.A. § 
5102.

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b)(1).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim.  38 U.S.C.A. § 
5103A(b)(2).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

(8) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim, 
as the Secretary considers appropriate.  38 U.S.C.A. 
§ 5103A(g).

(9) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the 
Secretary.  38 U.S.C.A. § 5107(a).

VA has recently issued final regulations to implement the 
statutory changes of the VCAA.  66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments to 
3.156(a), 3.159(c) and 3.159(c)(4)(iii) pertaining to 
reopening previously denied claims are not applicable in this 
case.  The amendments otherwise "merely implement the VCAA 
and do not provide any rights other than those provided by 
the VCAA."  See 66 Fed. Reg. at 45,629.  

The Board finds that the requirements of the VCAA and 
implementing regulations have clearly been satisfied in this 
matter.  The RO, in the statement of the case and 
supplemental statement of the case, issued in February 2000 
and May 2001, respectively, has set forth the law and facts 
in a fashion that clearly and adequately informed the veteran 
of the evidence needed to substantiate his claim.  Neither 
the veteran nor his representative has identified any 
additional evidence, needed to adjudicate this claim, which 
has not already been associated with the claims file.  In 
fact, the veteran specifically testified, under oath, that no 
such additional evidence is in existence.  

Accordingly, the Board finds that we may proceed to decide 
this matter without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim, under both former law and the new VCAA.  38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Application of Law to Facts

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" disability when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and the medical evidence relates the symptomatology to the 
veteran's present condition.  Savage v. Gober, 10 Vet.App. 
488, 495-98 (1997).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the present case, there is no evidence that the veteran 
complained of, was treated for, or was diagnosed with 
arthritis or any other disease or disorder of the back or 
lower extremities in service or within an applicable 
presumptive period after discharge.  The veteran was afforded 
an examination in conjunctiion with his separation from 
active service in July 1967, at which time his 
musculoskeletal system was specifically noted as normal.  
Although the veteran has testified that he received treatment 
for and was diagnosed with arthritis within three months of 
discharge, the record contains no evidence of such.  
According to the veteran's own testimony, the treating 
physician is deceased and, despite the veteran's best 
efforts, the records of treatment are unobtainable.  In 
short, there is no evidence that the veteran made any 
complaints of, was treated for, or diagnosed with arthritis 
until November 2000, some 33 years after discharge.  

While the Board acknowledges Dr. RNJ's diagnosis of 
rheumatoid arthritis, that evidence relates, at best, to the 
veteran's present status.  Whatever the present diagnosis may 
be, a finding of service connection would require a medical 
nexus between the current disorder and the veteran's service 
in the Navy, or manifestation within the presumptive period.  
Dr. RNJ's statement that there is a possibility that the 
veteran's arthritis is related to his Navy service, which 
ended in 1967, was based upon statements of the veteran as to 
his medical history.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ."  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); see also Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

In his statement, Dr. RNJ did not indicate any objective 
medical findings upon which he based his diagnosis of the 
veteran.  More specifically, there was no indication of any 
X-ray findings.  It does appear that the veteran has 
rheumatoid arthritis, but the physician did not provide any 
explanation or medical findings as to how the diagnosed 
arthritis could be related to service.  By Dr. RNJ's own 
statement, he is not certain of the etiology of the veteran's 
arthritis because he has examined him only once.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Furthermore, Dr. RNJ's use of the 
words "possible" and "conceivable" in his statement result 
in his opinion being speculative in nature.  See Bostain v. 
West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).

Furthermore, the Board acknowledges the statements set forth 
by the veteran's friends and family regarding his 
symptomatology since service.  However, it is now well 
established that a layperson is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, although the veteran's friends and 
family can offer statements as to his symptoms, they are not 
qualified to render diagnoses or opine as to the etiology of 
any diseases or disorders.  To that extent, their opinions 
are entitled to no weight.  

Since the there is no evidence that the veteran was diagnosed 
with arthritis or any other disease or disorder of the back 
or legs while in service or within a presumptive period after 
discharge, he is not entitled to service connection.  


ORDER

Service connection for a back disorder is denied.  

Service connection for a right leg disorder is denied.  

Service connection for a left leg disorder is denied.  

Service connection for arthritis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

